FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50421

               Plaintiff - Appellee,             D.C. No. 5:14-cr-00013-VAP

 v.
                                                 MEMORANDUM*
FABIAN MONDRAGON-AYALA, a.k.a.
Fabian Ayala Mondragon,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Fabian Mondragon-Ayala appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for illegal reentry by

an alien following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. California, 386 U.S. 738 (1967), Mondragon-Ayala’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Mondragon-Ayala the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Mondragon-Ayala waived his right to appeal his conviction, with the

exception of an appeal based on a claim that his plea was involuntary. He also

waived the right to appeal his sentence, with the exception of the court’s

calculation of his criminal history category. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable grounds

for relief as to the voluntariness of Mondragon-Ayala’s plea or the criminal history

category calculated by the court. We therefore affirm as to those issues. We

dismiss the remainder of the appeal in light of the valid appeal waiver. See United

States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    14-50421